DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12: A gas turbine, comprising: a compressor for producing compressed air; the combustor according to claim 1; and a turbine configured to be driven by [[a]]the combustion gas from the combustor.

Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of a gas turbine engine the prior art Inoue (JP 2000/046333A).  discloses  a combustor, comprising: a fuel nozzle for injecting fuel; a combustion liner surrounding a combustion space for combusting the fuel, the combustion liner having an internal passage having an outlet communicating with the combustion space; and an air-fuel mixture line for introducing an air-fuel mixture containing the fuel and compressed air to the internal passage, the air-fuel mixture line being connected to an inlet of the internal passage of the combustion liner, wherein the combustion liner is configured to be cooled by the air-fuel mixture flowing through the internal passage.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the internal passage being configured to direct the air-fuel mixture such that the air-fuel mixture flows in the internal passage in a direction opposite to a flow direction of a combustion gas in the combustion space” for independent Claim 1, “wherein the air-fuel mixture line includes a blade ring cooling line passing inside a blade ring of a gas turbine that includes the combustor” for independent Claim 7 and “ the internal passage includes a plurality of linear passages extending in an axial direction of the combustion liner” for independent  Claim 11.


Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741